Citation Nr: 0700931	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-24 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for schizophrenia, undifferentiated type, 
has been received.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1964 to 
December 1970.

 

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action in which the RO declined to 
reopen a claim for service connection for schizophrenia, 
undifferentiated type, on the basis that new and material 
evidence had not been received.  The veteran filed a Notice 
of Disagreement (NOD) in March 2003, the RO issued a 
Statement of the Case (SOC) in May 2004, and the veteran 
filed a Substantive Appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in June 2004.

In October 2004, the Board remanded this matter to the RO for 
scheduling of a Board hearing at the RO, as requested on the 
VA Form 9.  By letter of May 2006, the RO notified the 
veteran that the requested hearing had been scheduled for 
August 2006; however, the veteran failed to report to the 
scheduled hearing.  For the reasons expressed below, the 
matter on appeal is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.

Initially, the Board notes that, with respect to requests to 
reopen previously denied claims, a claimant must be notified 
of both what is needed to reopen the claim and what is needed 
to establish the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the record contains an October 2002 RO notice letter to the 
veteran; however, that letter only addresses what is needed 
to establish a claim for service connection.  Neither that 
letter nor any other RO letter of record provides specific 
notice of the need to submit new and material evidence to 
reopen the claim, or that  provides notice of the appropriate 
legal definition of new and material evidence.  

The Board also notes that proper notice under Kent  
describes, "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  See Kent, 20 Vet. App at 10.  In this case, there 
is no evidence that the RO considered the bases for the 
denial of the claim in the prior, final denial and then 
provided the veteran a specifically tailored notice 
explaining what is needed to reopen the claim for a 
schizophrenia, undifferentiated type, in light of the prior 
deficiency(ies) in the claim.  

Further, the Board notes that, also during the pendency of 
appeal, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to include notice as to the 
degree of disability and the effective date of an award.  In 
this case, there is no RO letter providing notice, in the 
event that service connection is granted, that is pertinent 
to either disability rating or effective date.

Under these circumstances, the Board finds that proper notice 
as required under 38 U.S.C.A. § 5103(a) has not been provided 
in connection with the claim on appeal.  As action by the RO 
is required to satisfy the notification provisions of the 
VCAA (see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003)), a remand of this 
matter to the RO for full compliance with the VCAA's notice 
requirements is warranted.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in his 
possession (of which he was not previously notified), and 
ensure that its notice is compliant with other recent 
decisions, to include Dingess/Hartman, as appropriate.

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and his representative a VCAA-
complaint notice letter specifically as 
regards the petition to reopen the claim 
for schizophrenia, undifferentiated type.  
The letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis/es for the prior 
denial of the claim)   as well as what is 
needed to establish the underlying claim 
for service connection, .  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO should request 
that the appellant provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
regards disability rating and effective 
date, as appropriate.    

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional action deemed 
warranted, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


